Citation Nr: 1128475	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  09-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of thoracic spine fracture, T3-T5 (thoracic spine disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975, and from August 1980 to May 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefit sought on appeal.

In May 2011, the Veteran appeared and testified at a videoconference hearing at the Oakland RO.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon review of the evidence of record, and in light of the Veteran's May 2011 testimony, the Board finds that further evidentiary development is necessary regarding the increased rating claim for a thoracic spine disability.  

By way of background, service connection was granted for residuals of a thoracic spine fracture in a January 2003 rating decision, and a 10 percent rating was assigned, effective January 2001.  The Veteran filed this current request for an increased rating in February 2008.  The Veteran's most recent VA examination took place in March 2008.  

During his May 2011 hearing, the Veteran testified that his thoracic spine disability had worsened considerably since the last VA examination in March 2008.  The Veteran's representative indicated that he last attended a VA examination in November 2009, but November 2009 is the date of the most recent VA treatment record.  The Veteran advised that he must take many medications, including shots, to control the pain.  He stated that he has been told he has the onset of scoliosis, and this would make him eligible for the next higher rating.  He also testified that he has more significant pain while walking, has an altered gait, and his shoulder heights are uneven.  

As the evidence of record suggests a worsening of the Veteran's service-connected thoracic spine disability since the March 2008 VA examination, the Board finds that a more recent VA examination is necessary to determine the current severity of his disability.  

The Board also notes that the Veteran has indicated that his thoracic spine disability impacts his ability to work.  The RO therefore should adjudicate the matter of entitlement to a total rating based on individual unemployability due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records associated with the Veteran's service-connected thoracic spine disability.

2.  The Veteran should be scheduled for a VA examination to determine the current severity of his service-connected residuals of a fracture of the thoracic spine.  The Veteran's claims folder should be made available to the examiner.  The examiner is to perform all necessary clinical testing and render all appropriate diagnoses based upon the reported symptomatology.  The examiner should then comment on the current severity of the Veteran's thoracic spine disability.  The examiner is also asked to specifically comment on the Veteran's assertion that he currently has scoliosis related to his thoracic spine disability.  

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence-including adjudication of the Veteran's TDIU claim.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


